Citation Nr: 1020409	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner

INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions that was issued by 
the Regional Office (RO) in Milwaukee, Wisconsin.  Initially 
a 30 percent rating was assigned from August 2000.  It was 
subsequently increased to 50 percent effective that date.

The Veteran testified at a hearing that was held at the RO in 
May 2004.


FINDING OF FACT

The Veteran's PTSD was not shown to cause occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and/or an inability to establish and maintain 
successful relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in May 2002 that 
explained what VA would do to assist the Veteran with proving 
his claim for service connection for PTSD.  In March 2006 the 
Veteran was sent a letter that explained the manner whereby 
VA assigns disability ratings and effective dates.  In May 
2008 the Veteran was sent another letter that explained how 
VA determines disability ratings.  His claim for a higher 
initial rating was thereafter readjudicated, most recently in 
a November 2009 supplemental statement of the case (SSOC).  
The Board notes that to the extent that the notice provided 
in connection with the Veteran's original claim for service 
connection was in any way deficient, any error with respect 
thereto was harmless because the Veteran was granted service 
connection for PTSD in March 2007.

The Veteran's claim for a higher initial rating for his PTSD 
is a downstream issue from his claim for entitlement to 
service connection for that disorder.  The RO granted service 
connection for PTSD in a March 2007 rating decision.  The 
Veteran then filed a notice of disagreement arguing that he 
should have received a higher rating.  In these types of 
circumstances, VA is not required to issue a new VCAA letter.  
See VAOPGCPREC 8-2003.  In this precedential opinion, the 
General Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id.

In this case, the above requirement was met.  The Veteran was 
provided an SOC in June 2008 that explained what information 
and evidence was necessary in order to substantiate the 
Veteran's claim for a higher rating.  The Veteran's claim was 
thereafter readjudicated in a November 2009 SSOC and a 
November 2009 rating decision.  These documents represented 
partial grants of the appealed issue, insofar as the 
Veteran's initial rating for his PTSD was raised to 50 
percent from the 30 percent that had originally been granted. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, VA treatment records, 
Social Security Administration (SSA) records, various 
materials that were used to verify the Veteran's in-service 
stressor, a transcript of the Veteran's May 2004 hearing at 
the RO, written statements that were submitted by the 
Veteran, and lay statements.  While treatment records from 
one of the Veteran's private physicians were not obtained, VA 
attempted to obtain the records and no response was received.  
The Veteran was properly notified of this.  The Veteran was 
also provided multiple VA examinations in connection with 
this claim.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.  



II.  Initial Rating

The Veteran contends that he should receive at least a 70 
percent rating for his PTSD.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  Pursuant thereto:

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

VA treatment records from 1999 through 2000 indicate that the 
Veteran reported that he sometimes felt mildly depressed.   
The Veteran displayed some anger due to what he perceived as 
racial discrimination.  He also complained of some problems 
with sleep and intrusive thoughts.  This improved with 
medication.  The Veteran occasionally endorsed auditory 
hallucinations or homicidal thoughts without a plan but he 
was never suicidal.  He experienced some anxiety related to 
his work and his finances.  

A June 2000 letter from the Veteran's VA psychologist 
indicated that the Veteran experienced anxiety when he felt 
under pressure to meet a deadline and when he was forced to 
physically restrain students during his job as a teacher.  
However, he reported that he found his job rewarding and had 
the capability to manage the special needs of his students.  
The Veteran found that by taking short breaks he was better 
able to provide consistent and firm guidance to his students.

In a written statement dated in May 2002 the Veteran related 
that he experienced "stress and anxiety" when he was faced 
with what he perceived as being placed in a compromising 
position, faced with unreasonable expectations, or being 
deceived or betrayed.   

VA treatment records from 2002 through 2003 indicate that the 
Veteran experienced anxiety and depression at times.  He was 
bothered by his financial situation and he felt that his 
graduate degree program was stressful although he was able to 
continue in that program.  He related that he still had 
problems controlling his anger, such as when another driver 
cut him off on the road.  At times he described having 
difficulty with nightmares that caused him to wake up feeling 
shaky and sweaty.  

At a May 2004 hearing at the RO the Veteran testified that he 
experienced difficulties controlling his anger at times and, 
in the past, experienced irritability, was startled by 
certain noises, and at times certain triggers brought back 
thoughts about Vietnam.  

Treatment records from 2004 to 2006 generally described 
reduced symptoms.  The Veteran had occasional nightmares and 
some flashbacks when he was exposed to triggering stimuli.  
He continued to have difficulty with authority figures and 
"uncompromising" regulations.  However, these symptoms were 
less severe than in the past.  He generally denied depression 
and consistently denied having suicidal or homicidal 
thoughts. The Veteran continued to feel like he was being 
discriminated against. He also continued to experience stress 
related to his finances but this improved when he learned 
that his claim for service connection for PTSD would be 
granted.  

In a November 2006 written statement, the Veteran indicated 
that he experienced frustration, sleep difficulties, 
nightmares, and problems controlling his anger.  He continued 
to take medication to help alleviate these symptoms.  He felt 
that the procedures for establishing service connection for 
PTSD added to his stress.  Other written statements from the 
Veteran described similar symptoms.

The Veteran was first examined by VA in February 2007.  The 
examiner noted that the Veteran's current treatment records 
indicated that his medications were working well and that he 
was denying having difficulties with depression and anxiety.  
His PTSD symptoms were reduced in severity compared with the 
past.  The Veteran consistently denied suicidal or homicidal 
ideation.  

At the interview, the Veteran reported that he was fearful of 
making decisions, had difficulty sleeping, nightmares, 
flashbacks, and fears.  He preferred to avoid exposure to 
explosions and fireworks.  He reported that his symptoms 
occurred approximately 3 times per month, lasted a couple of 
hours, and were mild in severity.  The Veteran was married 
for 14 years and reported being active in his church.  In his 
free time he enjoyed meditating, reading, and playing musical 
instruments.  He had problems with alcohol in the remote past 
but did not currently have any such problems. The Veteran 
denied any history of physical aggression or suicide 
attempts.  Overall, he described "a fairly good current 
psychosocial functional status."  He maintained steady 
employment for several years, kept up with routine 
responsibilities of self care, and had adequate leisure 
pursuits.  However, his social and interpersonal 
relationships were "somewhat limited" and his relationship 
with his wife and stepchildren was somewhat strained.

Upon examination, there was no impairment of thought process 
or communication and no delusions or hallucinations noted.  
The Veteran denied experiencing any suicidal or homicidal 
thoughts.  He was fully oriented and was able to maintain his 
activities of daily living.  The Veteran denied memory loss 
or impairment, obsessive or ritualistic behaviors, 
diagnosable panic attacks, and impulsivity.  His speech was 
within normal limits.  He reported feeling depressed "at 
times."  He experienced situational anxiety about his 
ability to handle stress.  He slept approximately 5 hours per 
night but felt energetic during the day.

The examiner diagnosed chronic, mild PTSD and depression not 
otherwise specified (NOS) with very mild symptoms.  He 
assigned a global assessment of functioning (GAF) score of 65 
for the Veteran's PTSD symptoms.  This denotes generally mild 
symptoms or some difficulty in social, occupational, or 
school functioning although the individual is generally 
functioning pretty well and has some meaningful personal 
relationships.  

Treatment records from around the time of the examination 
indicate that the Veteran still felt stressed about his 
finances and was experiencing more nightmares and sleep 
problems.  After he received service connection for PTSD he 
reported that he felt less stressed about finances.  He began 
working at a Vet Center as a readjustment counselor and 
reported that he had some difficulty with feeling sad and 
anxious after listening to clients' stories.  He still 
experienced nightmares.  However, he generally denied 
depression and his PTSD symptoms were described as occasional 
in frequency.  

The Veteran's wife submitted a written statement dated in 
November 2007 in which she related that the Veteran's 
difficulties with sleep, isolation, and controlling his anger 
caused problems in their marriage.  She related several 
examples of this behavior but did not indicate when these 
events occurred.   A letter from a friend dated in August 
2008 indicated that the Veteran had difficulty with trusting 
people and controlling his anger.

The Veteran was reexamined by VA in March 2008.  The examiner 
noted that the Veteran continued to be treated by a 
psychiatrist for PTSD on an outpatient basis but was not 
involved in counseling or therapy.  The examiner noted that 
in the most recent treatment note prior to the examination, 
the Veteran's treating provider assigned the Veteran a GAF 
score of 80, which is indicative of symptoms that are 
transient, expectable reactions to psychosocial stressors and 
cause no more that slight impairment in social, occupational, 
or school functioning.   The Veteran reported "tremendous" 
benefit from his medications.  His sleep was improved and he 
experienced less anxiety, anger, and social isolation.  

The Veteran reported that he worked full time as a counselor 
at a Vet Center since August 2007.  He reported that he 
enjoyed his job.  He had some difficulty hearing about other 
veterans' traumatic experiences.  A letter from the Veteran's 
supervisor noted that while the Veteran was a proficient 
employee, he sometimes had to take timeouts after difficult 
sessions with clients and, on occasion, had to go home. 
The Veteran remained married to his wife of 15 years.  The 
relationship was fairly good.  He denied any history of 
domestic violence but did admit to having one recent argument 
that involved some pushing and shoving.  The Veteran reported 
that he used isolation as a strategy to cope with intense 
emotions that sometimes occurred after he spoke with veterans 
of the Iraq war.  He had two children from his previous 
marriage and he maintained a good relationship with them.  He 
reported that he was very close to his sister and her husband 
and that he had one friend.  He played musical instruments 
recreationally, and sometimes performed at a senior citizens 
home or at a veterans' function.  He enjoyed having quiet 
time alone.  The Veteran denied having any suicidal or 
homicidal feelings.

The Veteran continued to report some difficulty dealing with 
anger.  He experienced road rage that, at times, impacted his 
ability to drive safely.  Sometimes he yelled at people.  He 
reported generally sleeping about 5 hours per night.  This 
seemed to be adequate to the Veteran although he reported 
that he would like to get more sleep.  He had occasional 
nightmares.  These occurred more often when he had more 
contact with combat veterans at work.  He woke up 
hyperventilating and sweating approximately 3 or 4 times per 
month.  At times he also reacted to triggering events while 
he was awake.  These events included heat, mud, rain, 
gunshots, and "ridiculous orders."  The Veteran denied 
experiencing any hallucinations.  He denied significant 
avoidance symptoms but reported taking walks, breaks, or 
lying down in a quiet room to cope with reminders of his 
military service.

Upon examination, the Veteran was appropriately groomed.  His 
speech was fluent and appropriate.  There were no noticeable 
deficiencies with the Veteran's memory, attention span, or 
ability to concentrate.  The Veteran denied having suicidal 
or homicidal thoughts.  His mood appeared generally euthymic 
with broad affect.  He was open and cooperative throughout 
the interview.  The examiner assigned a GAF score of 65.  

In a written statement dated in March 2008 the Veteran's 
supervisor related that the Veteran was working as a GS-11 
readjustment counselor.  He reported that the Veteran was 
"good at his work."  However, at times listening to 
clients' stories would cause the Veteran to become depressed, 
withdrawn, and experience increased mental health symptoms.  
At times the Veteran needed to take timeouts to calm down.  
Occasionally he went home after a difficult session.  Once he 
became so upset after listening to a Veteran that he stayed 
home from work the following day. However, despite these 
issues, the Veteran's job as not in jeopardy and the Veteran 
was described as a "good employee."

Treatment records from 2008 reflect that on one occasion the 
Veteran reported that he got into a car accident because he 
had a flashback while driving.  However, he experienced PTSD 
symptoms only on an occasional basis.  At times the Veteran 
felt depressed but not suicidal.  He continued to experience 
some stress, anxiety and difficulty hearing about war traumas 
in the course of his work duties.  

In March 2009 a shooting occurred at the Vet Center where the 
Veteran was employed.  A friend of the Veteran was killed in 
this incident. After this event, the Veteran experienced 
increased mental health symptoms.  He was more anxious and 
tense.  He reported that he was unable to sleep after the 
incident.  He had more trouble with memories of his wartime 
experiences.  However, he was not suicidal or homicidal.

The Veteran was reexamined in October 2009.  At that time, 
the Veteran was somewhat confused and could not remember the 
history of his claim including the approximate date of his 
last examination.  He was still married and still worked at 
the Vet Center.  He reported that he was sometimes irritable 
at work.  The Veteran reported that his symptoms varied in 
intensity at different times and ranged from "not so bad" 
to "off the charts."  He reported that he was then being 
treated by a psychiatrist and a therapist about every 2 to 3 
months.  He was still being prescribed medications for 
anxiety and depression.  The Veteran was traumatized by the 
workplace shooting and experienced greater symptoms following 
this event, including some suicidal and homicidal thoughts.  

Upon examination, the Veteran was appropriately groomed 
although he reported that he sometimes did not shower for 
extended periods of time.  His affect was noted to be 
somewhat odd and incongruent and he often answered questions 
in a disjoined manner.  His thought processes were 
circumstantial and, at times, somewhat disorganized and 
difficult to follow.  He reported experiencing anxiety on 
almost a daily basis and having panic attacks a few times per 
week.  He also reported episodes of depression occurring 
approximately 3 to 4 times per week.  He was able to perform 
his activities of daily living.  The Veteran was oriented, 
denied memory impairment or obsessive or ritualistic 
behaviors, panic attacks, or impaired impulse control.  The 
Veterans speech was generally normal although somewhat flat 
at times.  He reported that he was sometimes forgetful of 
things.  Some psychomotor retardation was observed.

The Veteran reported fearfulness and hesitation with respect 
to decision making, sleep difficulties and flashbacks that 
occurred approximately 3 times a month and which were of mild 
severity and lasted up to a couple of hours.  He reported 
having nightmares 2 to 3 times per week.  He felt emotionally 
distressed and irritable when he felt that he was unable to 
help a veteran at work.  The Veteran noted that his 
flashbacks, distressing recollections, irritability, problems 
concentrating, and angry outbursts increased after the 
shooting incident at work.  He isolated himself more from 
friends and family and was less motivated to take care of 
himself than he had been in the past.

The examiner assessed the Veteran's symptoms as causing 
reduced reliability and productivity and as being moderate in 
severity.  He assigned a GAF of 55.  A GAF of 51-60 is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.
 
SSA records, which show diagnoses of major depressive 
disorder (MDD) and PTSD, pertain to periods prior to those at 
issue herein.

The Veteran does not meet the criteria for a rating in excess 
of 50 percent.  The evidence does not show occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood.  
The Veteran does not experience obsessional rituals that 
interfere with routine activities, spatial disorientation, or 
an inability to establish and maintain effective 
relationships.  Rather, the evidence shows the Veteran 
remained married to the same woman for many years, has a 
close relationship with his children, has some friends, and 
has a good relationship with his supervisor at work.  He has 
consistently denied engaging in compulsive behaviors and has 
always been noted to be fully oriented.

While the Veteran reported some suicidal ideation in the 
aftermath of the shooting incident at his workplace, the 
majority of the time he denied having such feelings.  Rather, 
the Veteran predominantly described his depression as both 
mild and episodic.  Similarly, while at his most recent 
examination the Veteran's speech was somewhat circumstantial 
and difficult to follow, it was not noted to be obscure, 
irrelevant, or illogical.  Prior examinations noted no 
communication difficulties.  Notably, circumstantial speech 
is part of the criteria for the 50 percent rating.  
Furthermore, the Veteran remained employed as a readjustment 
counselor at the Vet Center at the time of the February 2009 
examination; he would have been unable to perform this job 
satisfactorily if his PTSD caused substantial communication 
difficulties.

While at the most recent VA examination the Veteran also 
related that he had difficulty motivating himself to take 
proper care of himself and he told the examiner that he 
frequently skipped showering, the Veteran was nonetheless 
noted to be appropriately groomed at the examination and he 
was assessed by the examiner as being able to perform his 
activities of daily living in a satisfactory manner.  He was 
also properly groomed at all prior examinations and he did 
not indicate that he had any difficulties in this area at any 
time other than at the October 2009 examination.  Similarly, 
while the Veteran reported an increased amount of anxiety and 
panic attacks at that examination, this was not near constant 
in nature and varied with how often the Veteran was exposed 
to triggering stories of other veterans' experiences while he 
was at work.  Prior to the March 2009 the Veteran did not 
report experiencing panic attacks and his anxiety and 
depression were noted to be mild.

Furthermore, while throughout the appeal period the Veteran 
consistently reported difficulties dealing with stress at 
work and, at times, financial stress, he nonetheless was able 
to adequately manage his stress by taking timeouts, 
meditating, or going for a drive.  While the Veteran on 
occasion felt the need to go home from work after 
particularly stressful counseling sessions, this did not 
occur frequently enough to jeopardize his job and his 
supervisor referred to the Veteran as a good employee despite 
this.  Furthermore, the Veteran's other symptoms, such as 
nightmares and intrusive recollections, were not so severe as 
to cause the Veteran to experience occupational and social 
impairment with deficiencies in most areas.

Moreover, the GAF scores and overall assessments of the 
Veteran's functioning by the VA examiners and his treating 
providers are inconsistent with a higher rating.  Prior to 
the March 2009 shooting incident, the Veteran's GAF scores 
ranged from 65 to 80 which is indicative of only mild 
impairment.  Thereafter, the VA examiner who performed the 
October 2009 examination assigned a GAF score of 55, which is 
indicative of moderate impairment.  That examiner assessed 
the Veteran's symptoms as being productive of occupational 
and social impairment with reduced reliability and 
productivity; this is part of the criteria for a 50 percent 
evaluation.  The Veteran has never been assessed as 
experiencing severe PTSD symptoms and he remains able to 
successfully perform his job duties.  Thus, while the 
evidence shows that the Veteran's PTSD symptoms were 
exacerbated after the March 2009 workplace shooting incident, 
such exacerbation was not so severe as to warrant a rating in 
excess of the currently assigned 50 percent rating.  
Therefore, a staged rating is not appropriate in this case.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
Veteran's symptoms and level of impairment are contemplated 
by the rating schedule.  Moreover, he was not hospitalized 
for psychiatric reasons at any time during the period at 
issue herein and his PTSD does not materially interfere with 
his employment.  The Veteran's supervisor wrote a letter 
indicating that he considers the Veteran to be a good 
employee.  The Veteran is, for the most part, able to cope 
with his workplace stressors by using strategies such a 
taking timeouts or going for a drive and only occasionally 
felt the need to leave work after a particularly difficult 
counseling session.  The Veteran's supervisor was willing to 
accommodate this behavior.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the assignment of a 
higher rating in this case. See, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


